BBH Trust BBH Global Core Select class n shares (“BBGNX”) retail Class shares (“BBGRX”) SUPPLEMENT DATED DECEMBER 23, 2014 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2014 AND SUPPLEMENTED ON MAY 12, 2014 The following information supplements and, to the extent inconsistent therewith, supersedes, certain information in the respective Statement of Additional Information (“SAI”). Defined terms not otherwise defined in this supplement have the same meaning as set forth in the SAI. Effective immediately, the Management Information Table within the “Management” section of the SAI, as supplemented on May 12, 2014, is hereby revised by adding the following biographical entry for Mr. Tesoro after Mr. Collins’ entry: John M. Tesoro Birth Date: May 23, 1952 Trustee Since 2014 Partner, Certified Public Accountant, KPMG LLP (Retired 2012) 6 Director, Bridge Builder Trust (1 Fund) Director, Teton Advisors, Inc.(a registered investment adviser) Effective immediately, the following is added as the last paragraph of “Individual Trustee Qualifications” within the “Board of Trustees” section on page 20 of the SAI: The Board has concluded that Mr. Tesoro should serve as a Trustee of the Fund because of the business, financial and accounting experience he gained as a partner and certified public accountant at a registered public accounting firm. Effective immediately, the following is added as the first paragraph of “Purchases and Redemptions” section on page 32 of the SAI: Shares of the Fund have not been registered for sale outside the U.S. The Fund generally does not sell shares to investors residing outside the U.S., even if they are U.S. citizens or lawful permanent residents, except to investors with U.S. military APO or FPO addresses. Effective December 31, 2014, in order to reflect his retirement on that date, the Management Information Table within the “Management” section of the SAI, as supplemented on May 12, 2014 and herein, is further revised by deleting the information provided for Mr. David P. Feldman. Effective December 31, 2014, in order to reflect his retirement on that date, the “Individual Trustee Qualifications” section, on page 20 of the SAI, is revised by deleting the information provided for Mr. David P. Feldman. Effective December 31, 2014, the second paragraph within the “Trustee Committees” section of the SAI on page 20 is deleted and replaced with the following paragraph. The Trustees (except Ms. Livingston and Mr. Gehret) serve on a Valuation Committee for the Fund that meets on an as-needed basis (and in any event not less frequently than monthly) to determine the “fair value” of any security for which market quotations are not readily available.The Valuation Committee met 12 times during the fiscal year ended October 31, 2013. Effective December 31, 2014, the Trustee Equity Ownership Table on page 20 of the SAI is hereby deleted and replaced in its entirety with the following: Name of Trustee Dollar Range of Equity Securities in the Fund Aggregate Dollar Range of Equity Securities in All Registered Investment Companies Overseen by Trustee in BBH Trust H. Whitney Wagner $50,001 - $100,000 Over $100,000 David P. Feldman* None None Andrew S. Frazier None Over $100,000 Mark M. Collins Over $100,000 Over $100,000 John M. Tesoro None None Susan C. Livingston None None John A. Gehret Over $100,000 Over $100,000 *Mr. Feldman retired from the Board, effective December 31, 2014. Effective December 31, 2014, the Trustee Compensation Table on page 21 of the SAI is hereby deleted and replaced it its entirety with the following: Name of Person, Position Aggregate Compensation from the Fund Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits upon Retirement Total Compensation from Fund Complex+ paid to Trustee Joseph V. Shields, Jr.,* Independent Trustee None None David P. Feldman, ** Independent Trustee None None Arthur D. Miltenberger,*** Independent Trustee None None H. Whitney Wagner, Independent Trustee None None Andrew S. Frazier Independent Trustee None None Mark M. Collins Independent Trustee None None John M. Tesoro Independent Trustee None None None None Susan C. Livingston Interested Trustee None None None None John A. Gehret Interested Trustee None None None None + The Fund Complex consists of the Trust, which currently consists of six series. * ** *** Mr. Shields retired from the Board, effective January 6, 2014. Mr. Feldman retired from the Board, effective December 31, 2014. Mr. Miltenberger retired from the Board effective December 31, 2013. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE.
